DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 06/16/2022.

By the amendment of 06/16/2022, claims 1-12, 14-15 and 17-19 have been amended. Claims 1-20 are pending and have been considered below.

Response to Arguments
Applicant remarks (Remarks page 9) that the amendments to claims 1, 10 and 17 overcome the 35 USC 112(b) rejections of the Non-Final Rejection of 05/25/2022.  The Examiner agrees and the corresponding rejections are withdrawn.
Applicant's arguments regarding the 35 USC 102 rejection of claims 1-20 by No (Remarks pages 9-11) have been fully considered but they are not persuasive. Particularly, Applicant argues that No does not disclose a sequence of user interface elements indicating a main reason and sub reasons specifying a more precise emotional intent relative to a selected root motivator.  Applicant argues that No instead discusses only indication of emotional intent at an initial point and no subsequent or additional specification, discernment or indication of emotional intent occurs after this beginning stage. The Examiner respectfully disagrees.
While the relied on embodiment of No discloses receiving a root motivator selection via GUI interface elements from a user relating to a target person to whom the purpose of the user’s interaction pertains (¶27-44), No also discloses alternative embodiments for the GUI.  Particularly, No discloses that the question GUI may be presented in alternative forms to the example provided in Fig. 4a, 4b, including: “other well-known GUI interaction modalities such as sequential screens and nested menus” (¶48) and “he present invention is not limited to these techniques and can use other means such as; touch screen swipes to change options, sequential screens, interactive avatars that ask questions, provide responses, and record selected options, and remote operator mediated GUI interactions” (¶66).  Further, No discloses that subsequent questions provided are narrowed/limited based on previously given answers: “Additionally, as profiles are being filled out, selected options are used to reorder the choice sequence of multiple choice options for subsequent questions.” (¶51), “It is important to note that the dynamic GUI as depicted in FIGS. 4a and 4b not only changes the presentation sequence of the potential multiple choice answers based on the selected answers to previous questions, but also the questions asked can also be altered. ” (¶65), “As the presenter begins to fill out either the dynamic profile for herself or her intended recipient, the questions and priority of questions are altered by previous selections until the profile is complete.” (¶67).  Accordingly, No does anticipate the claims as amended, providing a sequence of UI elements associated with a selected root motivator that iteratively specify a  more precise emotional intent relative to the root motivator, as shown in the updated rejections below.  The argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by No (US 2017/0140563, previously presented).

Regarding claim 1, No disclose a computer implemented method for ascertaining a user’s emotional goal (¶10: design system creating/producing a virtual or physical greeting card that conveys intended emotion of the user), comprising: 
receiving, via an emotionally responsive computerized system (¶27: cross-cultural greeting card system) having a user interface communicatively coupled to a networked user device having a processor device (¶27: having GUI on a touch screen display), a first user-input indicating a purpose of a user's interaction with a software interface (¶31: provide interactive profile questions to create Presenter Profile of user, ¶33, Fig. 2 210-220); 
registering a second user-input indicative of a target person to whom the purpose of the user's interaction pertains after receiving the first user-input (¶32: provide interactive profile questions to create Recipient Profile of target person, ¶33, Fig. 2 230-240 after 210-220); 
prompting a user to provide at least one root motivator for the interaction after receiving the second user-input (¶36: prompt the user to establish root motivators for the interaction, ex. relationship to recipient, type of commemoration/reason and emotional intent of the presenter, Fig. 2 260 after 230-240); 
generating a user-perceptible output and a set of user interface elements dependent on the at least one root motivator (¶37-40: classify greeting card styles to present to the user, Fig. 2 270-300);
presenting a sequence of user interface elements that are associated with the root motivator and with the second user-input, after generating the set of user interface elements dependent on the at least one root motivator (¶48, ¶66: GUI presented in sequential form, ¶51, ¶65: dependent on previous response);
prompting the user, via a first user element of the sequence, to indicate a main reason specifying a more precise emotional intent relative to the root motivator (¶51, 65, 67: each subsequent question based/filtered on previous response);
prompting the user, via a second user element of the sequence, to provide a sub reason in support of the main reason (¶51, ¶65, ¶67); 
obtaining the user's emotional goal with respect to the target person, based on the second user-input, the at least one root motivator, the main reason, and the sub-reason (¶44: sequential presentation of greeting card styles presented in response to the user selecting a “More Like This” for narrowing the aesthetic and/or personal reason for the user, i.e.  the user’s emotional goal, Fig. 2 310-330 after 260-300, ¶93-94: more like this cards are derived from the previously built profiles), to provide the user, via the software interface, a recommendation regarding a fulfillment of the specific emotional goal (¶43-44: ultimately providing the recommendations to the user to fulfillment of the specific user emotional goal, Fig. 2 310-340).  

Regarding claim 2, No discloses the method of claim 1, wherein generating the user-perceptible output and the set of user interface elements comprises the output and elements in the set of user interface elements each being reflective of a theme consistent with the at least one root motivator (¶41: based on profile and selected options categorize greeting content, Fig. 2 280), such that the user-perceptible output and the set of user interface elements are each consistent with the root motivator by tone, color, hue or a combination thereof (¶39, ¶41).  

Regarding claim 3, No discloses the method of claim 1, wherein generation of a subsequent user interface element and generation of a subsequent output are respectively dependent, at least in part, on a preceding user interface element interaction (¶44: More Like This selection generates based on previous, ¶51, ¶65, ¶67), and wherein a subsequent user-input is of a different type than a preceding user-input, the type selected from the group consisting of a free input and a selection from a list of choices (¶67: questions can be, ex. multiple choice or selected from a list).  

Regarding claim 4, No discloses the method of claim 1, wherein each subsequent user interface element in the sequence presented to the user that includes a prompt or a query elicits a more precise description of the user's emotional goal with higher specificity than the description elicited by a preceding prompt or query (¶44: priority order for More Like This until Presenter goal is achieved), wherein the main reason provides more specific details regarding the emotional intent of the user provided by the root motivator (¶67), and wherein the sub reasons supports the main reason by specifying a conceptually narrower articulation of the emotional intent of the user (¶67).   

Regarding claim 5, No discloses the method of claim 2, wherein generating output and elements reflective of a theme consistent with the at least one root motivator comprises generating images and sounds that are respectively semantically, tonally, thematically, and chromatically related to the at least one root motivator (¶41-43).  

Regarding claim 6, No discloses the method of claim 1, wherein user interface elements and user-perceptible output are presented to a user on a screen (¶42-44, Fig. 5a-7b)

Regarding claim 7, No discloses the method of claim 1, wherein user interface elements and user-perceptible output are presented to a user via an audio input-output device (¶28, ¶42).  

Regarding claim 8, No discloses the method of claim 1, wherein the sequence of user interface elements comprises a plurality of affirmations, and where each affirmation is associated with a preceding user-input (¶67).  

Regarding claim 9, No discloses the method of claim 1, wherein a number of elements in the sequence of user interface elements depends on the at least one root motivator and the second user-input (¶66-67).

Regarding claim 10, claim 10 recites limitations similar to claim 1 and is similarly rejected.

Regarding claim 11, claim 11 recites limitations similar to claim 2 and is similarly rejected.

Regarding claim 12, claim 12 recites limitations similar to claim 3 and is similarly rejected.

Regarding claim 13, claim 13 recites limitations similar to claim 4 and is similarly rejected.

Regarding claim 14, claim 14 recites limitations similar to claim 5 and is similarly rejected.

Regarding claim 15, claim 15 recites limitations similar to claim 5 and is similarly rejected.

Regarding claim 16, No discloses the non-transitory computer readable medium of claim 10 embodying instructions executable by a computing device which when executed further cause the computing device to present the user-perceptible output and interface elements to a user via a screen, an audio input-output device, or both the screen and the audio input-output device (¶42).

Regarding claim 17, claim 17 recites limitations similar to claim 1 and is similarly rejected.

Regarding claim 18, claim 18 recites limitations similar to claim 2 and is similarly rejected.

Regarding claim 19, claim 19 recites limitations similar to claim 3 and is similarly rejected.

Regarding claim 20, claim 20 recites limitations similar to claim 4 and is similarly rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Azmoon (US 10,740,568) – pertains to contextual communication including suggesting messages using AI and based on learned user intent, behavior and emotion.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179